Citation Nr: 0123654	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for sickle cell 
anemia, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a partial 
meniscectomy of the left knee with degenerative changes and 
arthrotomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the veteran's claims 
for increased evaluations for sickle cell anemia and a left 
knee disability were denied.

The Board notes that a third issue, increased evaluation for 
residuals of a fractured left proximal humerus evaluated as 
zero percent disabling, was also denied in the November 1997 
rating decision.  Although the veteran's December 1997 notice 
of disagreement states that he was in "complete 
disagreement" with the decision that denied increased 
evaluations, the August 1999 statement of the case did not 
include this third issue, and subsequently the RO did not 
develop it for appeal.  Accordingly, this issue will be 
addressed in the Remand below.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
a letter dated in February 2001 the RO notified the veteran 
of its duty to the veteran under the VCAA; however, after 
reviewing the file the Board finds that this duty has not 
been met and for this reason a remand is necessary.

The veteran contends the RO erred by failing to increase 
evaluations for his service-connected sickle cell anemia, 
left knee disability, and left shoulder disability.

1.  Sickle Cell Anemia

The Board finds that the evidence of record is inadequate to 
make a determination.

Diagnostic Code 7714, sickle cell anemia, provides for a 30 
percent evaluation for repeated hemolytic sickling crises 
with continuing impairment of health.  A 60 percent 
evaluation is warranted for painful crises several times a 
year or with symptoms precluding other than light manual 
labor.  A 100 percent evaluation is warranted for repeated 
painful crises, occurring in skin, joints, bones, or any 
major organs caused by hemolysis and sickling of red blood 
cells, with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor. 38 C.F.R. § 4.118, 
Diagnostic Code 7714 (2000).

The veteran stated in his substantive appeal that his sickle 
cell anemia has prevented him from obtaining certain jobs.  
In view of the criteria in Code 7714 the record is incomplete 
as to the affect his symptomatology has had on his employment 
and ability to engage in manual labor.  In this regard, 
reasonable efforts must be made to obtain statements from the 
veteran's employers as to the types of jobs he has held, but 
also the amount of sick leave used.  

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
sickle cell anemia during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Finally, the veteran should be afforded another VA 
examination to ascertain the severity of his sickle cell 
anemia and to obtain an opinion as to the impact, if any, on 
his ability to engage in manual labor.

2.  Left Knee

The veteran underwent a VA orthopedic examination of his left 
knee in April 2001.  After reviewing the examination report 
the Board finds that it is inadequate to permit disability 
evaluation.  38 C.F.R. § 4.2 (2000), Massey v. Brown, 7 Vet. 
App. 204(1994).  Specifically, the report indicates that the 
left knee's passive range of motion was normal, but noted 
that the veteran had problems with flexion on weight bearing.  
A general finding such as this is of no value in evaluation 
of the severity of the veteran's left knee disability; 
instead, findings of any limitation in motion should be 
reported in degrees.  Moreover, with evaluation of 
musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown , 8 Vet. App. 202, 206 (1995). Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  In 
addition, with any form of arthritis, painful motion is an 
important factor of disability. The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or mal-aligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint. 38 C.F.R. § 4.59.  Thus, the 
veteran should be afforded another VA examination. 

It is clear from the record that the RO has made several 
requests to the VA Medical Centers (VAMC) in Durham and 
Fayetteville for treatment records.  In spite of these 
request it does not appear that an MRI report dated in March 
2000 from Fayetteville has been obtained.  Since VAMC records 
are within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
left knee disability during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

3.  Left Shoulder

A November 1997 rating decision denied the veteran's claim 
for a compensable evaluation for residuals of a fractured 
left proximal humerus.  A notice of disagreement was timely 
filed in December 1997.  In such cases, the appellate process 
has commenced and the veteran is entitled to a statement of 
the case on the issue.  Pond v. West, 12 Vet App 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issue of entitlement to in increased 
evaluation for residuals of a fractured left proximal humerus 
is to be remanded to the RO for additional action.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
sickle cell anemia and his left knee 
disability since January 2001.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  In addition, any MRI reports 
from 2000 should be requested from the 
Durham VAMC.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The veteran should be requested to 
provide the names and addresses of all 
employers, since July 1997.  Thereafter, 
the RO is to contact each business listed 
and request information regarding the 
nature and duties of the positions held 
by the veteran, including whether the 
positions required him to perform normal 
manual labor.  The employers should be 
requested to provide information 
regarding the amount of sick leave used 
by the veteran in the course of his 
employment. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

4. The veteran should be afforded a VA 
orthopedic examination to evaluate the 
severity of his service-connected left 
knee disability.  The claims folder 
should be made available to the physician 
for review in conjunction with the 
examination and a notation to the effect 
that this record review took place should 
be included in the examination report.  
The examination report must include range 
of motion studies for the left knee, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician is asked to identify 
and describe any current symptomatology, 
including any functional loss associated 
with the left knee due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability from arthritis, such as 
objective indications of pain on pressure 
or manipulation, and muscle spasm.  If 
there is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

5.  The veteran should be afforded a VA 
examination by a physician familiar with 
sickle cell anemia to determine the 
nature and severity of the sickle cell 
anemia.  The claims folder should be made 
available to the physician for review in 
conjunction with the examination and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  The physician 
should identify each sickle cell symptom, 
and express an opinion as to whether and 
to what degree any of the symptoms listed 
in Diagnostic Code 7714 are currently 
manifested.  In particular, each affected 
joint should be identified and the extent 
of that joint's disability described with 
at least the same detail as an arthritic 
joint (i.e., DeLuca detail).  All 
indicated studies should be performed.  A 
complete rationale for any opinion 
expressed must be provided.  The 
physician should also provide an opinion 
as to whether the veteran's symptoms 
would preclude him from engaging in light 
manual labor or other than light manual 
labor.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

6.  The RO should furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to an increased 
evaluation for residuals of a fractured 
left proximal humerus.

7.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




